Case: 2:19-mc-00024-ALM Doc #: 4 Filed: 12/02/19 Page: 1 of 2 PAGEID #: 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF:

MARCUS DAVID DUNN Case No.: 2:19-me-24

Ohio Atty. Reg. No. 0062732 Chief Judge Algenon L. Marbley
RESPONDENT

ORDER

IT APPEARING TO THE COURT that on June 12, 2019, an order was entered in this
proceeding directing Respondent to show cause within 30 days why this Court should not impose
identical discipline as heretofore imposed by the Supreme Court of Ohio; and that notice was
mailed to the Respondent at Respondent’s last known address, by certified mail, and posted to
this Court’s official website, and no response having been filed with the Clerk of this Court;

IT IS THEREFORE ORDERED that pursuant to Rule II of the Model Federal Rules of
Disciplinary Enforcement adopted by this Court on February 1, 1979, Respondent is suspended
from the practice of law for an interim period. Respondent is hereby ordered to cease and desist
from the practice of law in any form and is forbidden to appear on behalf of another before this
Court.

IT IS FURTHER ORDERED that Respondent is forbidden to counsel, or advise, or
prepare legal instruments for others or in any manner perform services of any kind for others
which would constitute the practice of law for this Court. Respondent is also forbidden to present
to another or to the public as being authorized to perform legal services, and Respondent is
hereby divested of each and all of the rights, privileges and prerogatives customarily accorded to

a member in good standing of the Bar of this Court.

IT IS FURTHER ORDERED that within 30 days from the date of filing of this order,
the respondent shall:

1, Notify all clients being represented in pending matters in this Court and any co-
counsel of Respondent’s disbarment and consequent disqualification to act as an
attorney after the effective date of this order, and, in the absence of co-counsel, also
Case: 2:19-mc-00024-ALM Doc #: 4 Filed: 12/02/19 Page: 2 of 2 PAGEID #: 10

notify the clients to seek legal service elsewhere, calling attention to any urgency in
seeking the substitution of another attorney in Respondent’s place;

2. Regardless of any fees or expenses due respondent, deliver to all clients being
represented in pending matters in this Court any papers or other property pertaining to
the clients, or notify the clients or co-counsel, if any, of a suitable time and place
where the papers or other property may be obtained, calling attention to any urgency
for obtaining such papers or other property;

3. Regarding any actions pending in this Court, refund any part of any fees or expenses
paid in advance that are unearned or not paid, and account for any trust money or
property in possession or control of respondent;

4. Notify opposing counsel in pending litigation in this Court, in the absence of counsel,
the adverse parties, of Respondent’s disqualification to act as an attorney after the
effective date of this order;

5. All notices required by this order shall be by certified mail and shall contain a return
address where communications may thereafter be directed to Respondent;

6. File with the Clerk of this Court an affidavit showing compliance with this order and
proof of service of notices required therein. Such affidavit shall set forth the address
where the affiant may receive communications and the Clerk shall be kept advised of
any change of address;

7. Retain and maintain a record of the various steps taken by Respondent pursuant to

this order.

IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this
order to the Disciplinary Counsel of the Supreme Court of Ohio, the Clerks of the Supreme
Court of the United States and the United States Court of Appeals for the Sixth Circuit, the
National Discipline Data Bank, and to the United States Bankruptcy Court for the Southern
District of Ohio, and to publish this order to the Court’s official website.

 
